Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Toda et al US Patent no. 9,647,626 discloses an LC composite component comprising: a non-magnetic substrat [Fig. 2, 21]; a magnetic layer with magnetism [Fig. 2, 22]; one or more capacitors; one or more inductors [Fig. 1 and Fig. 2, 13, 14, 15, 16]; and one or more core parts with magnetism [Fig. 1 and Fig. 2, 23 and 24], wherein the non-magnetic substrate includes a first surface and a second surface on a side opposite to the first surface [Fig. 2, 21a and 21b], the magnetic layer [Fig. 22] is disposed to face the first surface of the non-magnetic substrate, the one or more inductors and the one or more capacitors are disposed between the first surface of the non-magnetic substrate and the magnetic layer [as shown in Fig. 2], the core parts are disposed between the first surface of the non-magnetic substrate and the magnetic layer and connected to the magnetic layer.
However, the prior art does not disclose that a thickness of the core part is 1.0 or more times a thickness of the magnetic layer in a direction perpendicular to the first surface of the non-magnetic substrate.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836